Electronically Filed
                                                         Supreme Court
                                                         SCPW-17-0000341
                                                         07-JUN-2017
                                                         07:59 AM
                          SCPW-17-0000341

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

   ROMELIUS K. HILANGO aka ROMELIUS K.E. HILONGO, Petitioner,

                                 vs.

 THE HONORABLE RUSSEL NAGATA, Judge of the District Court of the
       First Circuit, State of Hawai#i, Respondent Judge,

                                 and

                  STATE OF HAWAI#I, Respondent.
_________________________________________________________________

                        ORIGINAL PROCEEDING
                    (CASE NO. 1DCW-15-0005345)

 ORDER DENYING PETITION FOR WRIT OF MANDAMUS AND/OR PROHIBITION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Romelius K. Hilango
aka Romelius K.E. Hilongo’s petition for writ of mandamus and/or
prohibition, filed on April 12, 2017, the documents attached
thereto and submitted in support thereof, and the record, it
appears that, at this time, petitioner fails to demonstrate that
he has a clear and indisputable right to the requested relief or
that the respondent judge exceeded his jurisdiction or flagrantly
and manifestly abused his discretion.     Petitioner, therefore, is
not entitled to an extraordinary writ.     See Kema v. Gaddis, 91
Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of
mandamus is an extraordinary remedy that will not issue unless
the petitioner demonstrates a clear and indisputable right to
relief and a lack of alternative means to redress adequately the
alleged wrong or obtain the requested action; it is not intended
to supersede the legal discretionary authority of the trial
courts, cure a mere legal error, or serve as a legal remedy in
lieu of normal appellate procedure; rather, it is meant to
restrain a judge of an inferior court who has exceeded his or her
jurisdiction, has committed a flagrant and manifest abuse of
discretion, or has refused to act on a subject properly before
the court under circumstances in which he or she has a legal duty
to act); Honolulu Adv., Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d
58, 62 (1978) (a writ of prohibition is an extraordinary remedy
that is meant to restrain a judge of an inferior court from
acting beyond or in excess of his jurisdiction).    Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
mandamus and/or prohibition is denied.
          DATED: Honolulu, Hawai#i, June 7, 2017.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson